Citation Nr: 9922362	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  96-17 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased initial rating for post traumatic 
stress disorder, currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran service connection for post 
traumatic stress disorder, and assigned an initial rating of 
30 percent.  The veteran filed a timely notice of 
disagreement regarding his initial disability rating, and was 
sent a statement of the case.  He then filed a VA Form 9, 
perfecting his appeal.  

This claim was originally presented to the Board in May 1997, 
at which time it was remanded for additional development 
because new rating criteria had been issued and the claim had 
not been reviewed under the new rating criteria.  It has now 
been returned to the Board.  

In the course of the veteran's appeal, he was granted an 
increased initial rating of 50 percent for his service 
connected disability.  However, since there has been no 
clearly expressed intent on the part of the veteran to limit 
his appeal to entitlement to a specified disability rating, 
the VA is required to consider entitlement to all available 
ratings for that disability.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  Accordingly, this issue remains in appellate status.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran's wife filed a May 1999 statement in which she 
noted that the veteran had recently been evaluated by a 
counselor at a clinic for the treatment of psychological 
disabilities.  She provided the name of the counselor and the 
name and the address of the clinic, and she invited VA to 
contact the clinic for further information about the 
veteran's recent treatment.

Despite the fact that the veteran's wife identified 
additional pertinent medical records and provided the 
location of the records in May 1999, or two months before the 
case was transferred to the Board, the RO took no steps to 
acquire the records.  For this reason, the case must be 
remanded again.

As the U. S. Court of Appeals for Veterans Claims (Court) 
noted in Culver, "the statutory duty to assist requires the 
VA to obtain all pertinent medical records which have been 
called to its attention by the veteran and the evidence of 
record."  Culver at 297 (citing Murincsak v. Derwinski, 2 
Vet. App. 363, 373 (1992); Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992)) (emphasis added).  Adjudication of the 
veteran's appeal cannot proceed without an attempt by the VA 
to obtain the cited records; this action is not optional.  
Id.  

As is noted in the introduction of this remand, this appeal 
arises from an initial rating of a service connected 
disability.  In such cases, the Court has stated that 
separate ratings can be assigned separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In 
reconsidering the veteran's claim, the RO must determine 
whether a staged rating is indicated by the evidence for any 
period of the veteran's pending claim.  38 U.S.C.A. §§ 3.400, 
3.500, 4.29, 4.30 (1998).  

In light of the above, this claim is remanded for the 
following additional development:

1.  The RO should ensure that all 
pertinent records of treatment, both 
private and VA, are associated with the 
claims folder, to include the records of 
Mr. Dirk Mol, as described in the 
veteran's wife's May 1999 statement to 
the VA.  The veteran should be sent a 
medical records release form for his 
signature, and then, after such a form is 
returned to the RO, Mr. Mol's records 
should be obtained.  The veteran should 
also be asked to provide the names, 
addresses, etc., of any other medical 
professionals who have treated the 
veteran's post traumatic stress disorder 
and whose records are not yet associated 
with the claims folder.  Any indicated 
records must be obtained.  

2.  After completion of all requested 
development, if other development is felt 
necessary it should be accomplished.  The 
RO should then review the veteran's 
claim.  The RO must consider if a staged 
rating is warranted, based on the 
evidence of record, in compliance with 
the Court's pronouncements in Fenderson.  
If the action taken remains adverse to 
the veteran in any way, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified, but he may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


